Citation Nr: 1426289	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee disorder, status post total right knee replacement, rated as 30 percent disabling from April 1, 2008.

2.  Entitlement to an increased rating for a left knee disorder, status post total left knee replacement, rated as 30 percent disabling from June 1, 2010.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nicholas L. Phinney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that followed a January 2006 claim for increase.  

As the matter developed with respect to the Veteran's right knee, he was awarded an increased 20 percent rating from October 2005, followed by a temporary 100 percent rating from April 2006 to June 2006, after which the 20 percent rating was resumed.  After surgery in October 2006, he was again assigned a 100 percent rating until April 2008, after which a 30 percent rating was assigned.  

With respect to the left knee, the Veteran was awarded an increased 20 percent rating from November 2007, followed by a temporary 100 percent rating from July 2008 to September 2008, when a 10 percent evaluation was assigned.  After surgery in April 2009, the Veteran was assigned a 100 percent rating until June 2010, after which a 30 percent evaluation was assigned.  

The Board entered a decision in this appeal in April 2013.  With respect to the right knee, the Board continued the ratings the Veteran had been assigned by the RO, except for the period between June 2006 and October 2006, where a combined increased 30 percent evaluation was assigned.

With respect to the left knee, the Board granted an increased combined 20 percent evaluation for the period from January 2006 to November 2007, and a combined increase to 30 percent from November 2007 to July 2008 and from September 2008 to April 2009.  The 100 percent ratings between July 2008 and September 2008 and between April 2009 to June 2010 were continued, as was the 30 percent rating after June 2010.   

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a subsequent October 2013 Joint Motion for Remand (JMR), it is understood that with respect to the Veteran's knee disability ratings, the Veteran's representative and VA agreed to vacate and remand the April 2013 Board decision to the extent that it denied at rating in excess of 30 percent for the service-connected right knee disorder from April 1, 2008, and a rating in excess of 30 percent for the service-connected left knee disorder from June 1, 2010.  The JMR also requested that the Court vacate the Board's decision to the extent it found that the record did not raise a claim for a TDIU.  The motion for remand was granted by the Court in October 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's knees, the evidence in this case may not be complete.  It shows that in December 2012, the Veteran reported undergoing another right knee surgery in December 2011, the records of which do not appear to have been sought.  In addition, it appears that the date of the last record of any treatment associated with the file was in February 2012.  Given this evidence of another surgery, and the likelihood it would generate additional follow-up care, a decision as to the appropriate rating for the Veteran's knees should be deferred until all the available relevant records have been assembled.  

With respect to TDIU, the parties to the JMR found that this claim was raised at the Veteran's June 2009 hearing testimony.  Also see Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a review of the record on appeal does not reveal that the Veteran was thereafter provided notice of the laws and regulations governing a TDIU nor provided with an examination to obtain a VA medical opinion as to whether his service connected disabilities precluded employment.  Therefore, the Board finds that a remand for such development is required.  

Under the circumstances described above, this case is REMANDED to the AOJ for the following actions:

1.  With any necessary assistance from the Veteran, attempt to obtain and physically or electronically associate with the claims file all of the Veteran's post-February 2012 VA treatment records as well as records of any non-VA treatment provided for the Veteran's knees since December 2011, (including from Providence Hospital, Mobile Alabama; and from William Bose, M.D, of Advanced Orthopedics of Mobile, Alabama.)  All actions to obtain the requested records should be documented fully in the claims file.

2.  Provide the Veteran with notice of the laws and regulations governing entitlement to TDIU benefits. 

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the disability produced by his service connected bilateral knee disorders.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

In addition, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.

A complete rationale with citation to relevant evidence found in the claims file should be provided for the opinion.  

If the examiner cannot provide the requested opinion, the reasons for that should be explained.  

4.  Then re-adjudicate the claims.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative that includes notice of all the relevant laws and regulations.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



